Case 1:19-cv-03423-PAB-KMT Document 20 Filed 07/23/20 USDC Colorado Page 1 of 25




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                               Chief Judge Philip A. Brimmer

   Civil Action No. 19-cv-03423-PAB-KMT

   FEDERAL TRADE COMMISSION,

          Plaintiff,

   v.

   A.S. RESEARCH, LLC, also d/b/a ASR and APPLIED SCIENTIFIC RESEARCH LABS,
   a limited liability company,
   STEPHEN J. YOUNG, individually and as an owner and officer of A.S. RESEARCH,
   LLC, and
   MICHAEL K. LEDEBOER, individually and as an owner and officer of A.S. RESEARCH,
   LLC,

          Defendants.

   _____________________________________________________________________

              PERMANENT INJUNCTION AND MONETARY JUDGMENT
   _____________________________________________________________________


          On December 5, 2019, plaintiff Federal Trade Commission (“Commission” or

   “FTC”) filed its Complaint for Permanent Injunction and Other Equitable Relief

   (“Complaint”) [Docket No. 1], pursuant to Section 13(b) of the Federal Trade

   Commission Act (“FTC Act”), 15 U.S.C. § 53(b). Docket No. 1 at 1, ¶ 1.

          The Commission and Defendants having stipulated to entry of a Stipulated Order

   for Permanent Injunction and Equitable Monetary Judgment [Docket No. 2-1] and for

   good cause shown, the Court hereby enters this Permanent Injunction and Monetary

   Judgment (“Order”) to resolve all matters in dispute in this action.

          Therefore, it is ORDERED as follows:
Case 1:19-cv-03423-PAB-KMT Document 20 Filed 07/23/20 USDC Colorado Page 2 of 25




                                       FINDINGS OF FACT

          1. This Court has jurisdiction over this matter.

          2. The Complaint charges that Defendants participated in deceptive and unfair

   acts or practices and false advertising in violation of Sections 5 and 12 of the FTC Act,

   15 U.S.C. §§ 45 and 52, in connection with the advertising, labeling, promotion, offering

   for sale, sale, or distribution of Synovia.

          3. Defendants neither admit nor deny any of the allegations in the Complaint,

   except as specifically stated in this Order. Only for purposes of this action, Defendants

   admit the facts necessary to establish jurisdiction.

          4. Defendants waive any claim that they may have under the Equal Access to

   Justice Act, 28 U.S.C. § 2412, concerning the prosecution of this action through the

   date of this Order, and agree to bear their own costs and attorney fees.

          5. Defendants waive all rights to appeal or otherwise challenge or contest the

   validity of this Order.

                                          DEFINITIONS

          For the purpose of this Order, the following definitions apply:

          A. “Clear(ly) and Conspicuous(ly)” means that a required disclosure is difficult

          to miss (i.e., easily noticeable) and easily understandable by ordinary

          consumers, including in all of the following ways:

                 1. In any communication that is solely visual or solely audible, the

                 disclosure must be made through the same means through which the

                 communication is presented. In any communication made through both


                                                 2
Case 1:19-cv-03423-PAB-KMT Document 20 Filed 07/23/20 USDC Colorado Page 3 of 25




              visual and audible means, such as a television advertisement, the

              disclosure must be presented simultaneously in both the visual and

              audible portions of the communication even if the representation requiring

              the disclosure is made in only one means.

              2. A visual disclosure, by its size, contrast, location, the length of time it

              appears, and other characteristics, must stand out from any

              accompanying text or other visual elements so that it is easily noticed,

              read, and understood.

              3. An audible disclosure, including by telephone or streaming video,

              must be delivered in a volume, speed, and cadence sufficient for ordinary

              consumers to easily hear and understand it.

              4. In any communication using an interactive electronic medium, such as

              the Internet or software, the disclosure must be unavoidable.

              5. The disclosure must use diction and syntax understandable to

              ordinary consumers and must appear in each language in which the

              representation that requires the disclosure appears.

              6. The disclosure must comply with these requirements in each medium

              through which it is received, including all electronic devices and

              face-to-face communications.

              7. The disclosure must not be contradicted or mitigated by, or

              inconsistent with, anything else in the communication.

              8. When the representation or sales practice targets a specific audience,


                                             3
Case 1:19-cv-03423-PAB-KMT Document 20 Filed 07/23/20 USDC Colorado Page 4 of 25




               such as children, the elderly, or the terminally ill, “ordinary consumers”

               includes reasonable members of that group.

         B. “Close Proximity” means immediately adjacent to the triggering

         representation. In the case of advertisements disseminated verbally or through

         audible means, the disclosure shall be made as soon as practicable after the

         triggering representation.

        C. “Covered Product” means any Dietary Supplement, Food, or Drug, including

        Synovia.

        D. “Defendants” means all of the Individual Defendants and the Corporate

        Defendant, individually, collectively, or in any combination.

               1. “Corporate Defendant” means A.S. Research, LLC, and its successors

               and assigns. A.S. Research, LLC includes ASR and Applied Scientific

               Research Labs.

               2. “Individual Defendants” means Stephen J. Young and Michael K.

               Ledeboer.

        E. “Dietary Supplement” means: (1) any product labeled as a Dietary

        Supplement or otherwise represented as a Dietary Supplement; or (2) any pill,

        tablet, capsule, powder, softgel, gelcap, liquid, or other similar form containing

        one or more ingredients that are a vitamin, mineral, herb or other botanical,

        amino acid, probiotic, or other dietary substance for use by humans to

        supplement the diet by increasing the total dietary intake, or a concentrate,

        metabolite, constituent, extract, or combination of any ingredient described


                                              4
Case 1:19-cv-03423-PAB-KMT Document 20 Filed 07/23/20 USDC Colorado Page 5 of 25




        above, that is intended to be ingested, and is not represented to be used as a

        conventional food or as a sole item of a meal or the diet.

        F. “Drug” means: (1) articles recognized in the official United States

        Pharmacopoeia, official Homoeopathic Pharmacopoeia of the United States, or

        official National Formulary, or any supplement to any of them; (2) articles

        intended for use in the diagnosis, cure, mitigation, treatment, or prevention of

        disease in humans or other animals; (3) articles (other than Food) intended to

        affect the structure or any function of the body of humans or other animals; and

        (4) articles intended for use as a component of any article specified in (1), (2), or

        (3); but does not include devices or their components, parts, or accessories.

        G. “Essentially Equivalent Product” means a product that contains the identical

        ingredients, except for inactive ingredients (e.g., binders, colors, fillers,

        excipients) in the same form and dosage, and with the same route of

        administration (e.g., orally, sublingually), as the Covered Product; provided that

        the Covered Product may contain additional ingredients if reliable scientific

        evidence generally accepted by experts in the field indicates that the amount

        and combination of additional ingredients is unlikely to impede or inhibit the

        effectiveness of the ingredients in the Essentially Equivalent Product.

        H. “Food” means: (1) any article used for Food or drink for humans or other

        animals; (2) chewing gum; and (3) any article used for components of any such

        article.




                                               5
Case 1:19-cv-03423-PAB-KMT Document 20 Filed 07/23/20 USDC Colorado Page 6 of 25




                                            ORDER

      PROHIBITED REPRESENTATIONS: HEALTH-RELATED CLAIMS REQUIRING
               HUMAN CLINICAL TESTING FOR SUBSTANTIATION

          I. IT IS ORDERED that Defendants, Defendants’ officers, agents, employees,

   and attorneys, and all other persons in active concert or participation with any of them,

   who receive actual notice of this Order, whether acting directly or indirectly, in

   connection with the manufacturing, labeling, advertising, promotion, offering for sale,

   sale, or distribution of any Covered Product, are permanently restrained and enjoined

   from making, or assisting others in making, expressly or by implication, including

   through the use of a product or program name, endorsement, depiction, or illustration,

   any representation that such product:

                 A. Treats or relieves pain, swelling, or stiffness in any joint in the body,

                 completely or to any degree, including pain, swelling, or stiffness due to

                 arthritis, Carpal Tunnel Syndrome, tennis elbow, or any other disease or

                 injury;

                 B. Provides the same joint pain relief as injected medications;

                 C. Rebuilds damaged cartilage;

                 D. Reverses narrowing of joint space caused by arthritis;

                 E. Boosts declining levels of synovial fluid within joints;

                 F. Alleviates the loss of strength caused by tennis elbow;

                 G. Reduces pain-causing acidity to any extent; or

                 H. Cures, mitigates, or treats any disease, unless the representation is



                                                6
Case 1:19-cv-03423-PAB-KMT Document 20 Filed 07/23/20 USDC Colorado Page 7 of 25




                non-misleading, and, at the time of making such representation, they

                possess and rely upon competent and reliable scientific evidence

                substantiating that the representation is true. For purposes of this

                Section, competent and reliable scientific evidence shall consist of human

                clinical testing of the Covered Product, or of an Essentially Equivalent

                Product, that is sufficient in quality and quantity based on standards

                generally accepted by experts in the relevant disease, condition, or

                function to which the representation relates, when considered in light of

                the entire body of relevant and reliable scientific evidence, to substantiate

                that the representation is true. Such testing must be: (1) randomized,

                double-blind, and placebo-controlled; and (2) conducted by researchers

                qualified by training and experience to conduct such testing. In addition,

                all underlying or supporting data and documents generally accepted by

                experts in the field as relevant to an assessment of such testing as

                described in the Section entitled Preservation of Records Relating to

                Competent and Reliable Human Clinical Tests or Studies must be

                available for inspection and production to the Commission. Persons

                covered by this Section have the burden of proving that a product

                satisfies the definition of Essentially Equivalent Product.

        PROHIBITED REPRESENTATIONS: OTHER HEALTH-RELATED CLAIMS

         II. IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,

   employees, and attorneys, and all other persons in active concert or participation with


                                               7
Case 1:19-cv-03423-PAB-KMT Document 20 Filed 07/23/20 USDC Colorado Page 8 of 25




   any of them, who receive actual notice of this Order, whether acting directly or

   indirectly, in connection with the manufacturing, labeling, advertising, promotion,

   offering for sale, sale, or distribution of any Covered Product, are permanently

   restrained and enjoined from making, or assisting others in making, expressly or by

   implication, including through the use of a product or program name, endorsement,

   depiction, or illustration, any representation, other than representations covered

   under the Section of this Order entitled Prohibited Representations: Health-Related

   Claims Requiring Human Clinical Testing For Substantiation, about the health benefits,

   performance, efficacy, safety, or side effects of any Covered Product, unless the

   representation is non-misleading, and, at the time of making such representation, they

   possess and rely upon competent and reliable scientific evidence that is sufficient in

   quality and quantity based on standards generally accepted by experts in the relevant

   disease, condition, or function to which the representation relates, when considered in

   light of the entire body of relevant and reliable scientific evidence, to substantiate that

   the representation is true. For purposes of this Section, competent and reliable

   scientific evidence means tests, analyses, research, or studies (1) that have been

   conducted and evaluated in an objective manner by experts in the relevant disease,

   condition, or function to which the representation relates; (2) that are generally

   accepted by such experts to yield accurate and reliable results; and (3) that are

   randomized, double-blind, and placebo-controlled human clinical testing of the Covered

   Product, or of an Essentially Equivalent Product, when such experts would generally

   require such human clinical testing to substantiate that the representation is true. In


                                                8
Case 1:19-cv-03423-PAB-KMT Document 20 Filed 07/23/20 USDC Colorado Page 9 of 25




   addition, when such tests or studies are human clinical tests or studies, all underlying

   or supporting data and documents generally accepted by experts in the field as

   relevant to an assessment of such testing as set forth in the Section entitled

   Preservation of Records Relating to Competent and Reliable Human Clinical Tests or

   Studies must be available for inspection and production to the Commission. Persons

   covered by this Section have the burden of proving that a product satisfies the

   definition of Essentially Equivalent Product.

         PROHIBITED MISREPRESENTATIONS REGARDING TESTS, STUDIES,
                     OTHER RESEARCH, OR INGREDIENTS

          III. IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,

   employees, and attorneys, and all other persons in active concert or participation with

   any of them, who receive actual notice of this Order, whether acting directly or

   indirectly, in connection with the manufacturing, labeling, advertising, promotion,

   offering for sale, sale, or distribution of any product, are permanently restrained and

   enjoined from misrepresenting, in any manner, expressly or by implication, including

   through the use of any product name, endorsement, depiction, or illustration:

                 A. That any Covered Product is clinically proven to reduce arthritis pain,

                 pain-causing acidity, or restore or repair damaged joint cartilage;

                 B. That the performance or benefits of any product are scientifically or

                 clinically proven or otherwise established;

                 C. The existence, contents, validity, results, conclusions, or

                 interpretations of any test, study, or research; or



                                                9
Case 1:19-cv-03423-PAB-KMT Document 20 Filed 07/23/20 USDC Colorado Page 10 of 25




                 D. The ingredients in the product, including the amount of any such

                 ingredients.

            PROHIBITED REPRESENTATIONS REGARDING CONSUMERS OR
                             OTHER ENDORSERS

          IV. IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,

   employees, and attorneys, and all other persons in active concert or participation with

   any of them, who receive actual notice of this Order, whether acting directly or

   indirectly, in connection with the manufacturing, labeling, advertising, promotion,

   offering for sale, sale, or distribution of any goods or services, are permanently

   restrained and enjoined from making, or assisting others in making, expressly or by

   implication, any misrepresentation concerning or relating to any consumer or other

   endorser, including:

                 A. Whether such endorser had any experience due to use of an

                 advertised product or service, and the characteristics of such endorser;

                 and

                 B. About the status of any such person providing a review of the product

                 or service, including a misrepresentation that the endorser or reviewer is

                 an independent user or ordinary consumer of the product or service.

                          DISCLOSURE OF MATERIAL CONNECTIONS

          V. IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,

   employees, and attorneys, and all other persons in active concert or participation with

   any of them, who receive actual notice of this Order, whether acting directly or



                                               10
Case 1:19-cv-03423-PAB-KMT Document 20 Filed 07/23/20 USDC Colorado Page 11 of 25




   indirectly, in connection with the manufacturing, labeling, advertising, promotion,

   offering for sale, sale, or distribution of any goods or services, are permanently

   restrained and enjoined from making any representation, expressly or by implication,

   about any consumer or other endorser of such good or service without disclosing,

   Clearly and Conspicuously, and in Close Proximity to the representation, any

   unexpected material connection between such endorser and 1) any Defendant, or

   2) any other individual or entity affiliated with the good or service. For the purposes of

   this provision, “unexpected material connection” means any relationship that might

   materially affect the weight or credibility of the testimonial or endorsement and that

   would not reasonably be expected by consumers.

              PROHIBITED REPRESENTATIONS: EXPERT ENDORSEMENTS

          VI. IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,

   employees, and attorneys, and all other persons in active concert or participation with

   any of them, who receive actual notice of this Order, whether acting directly or

   indirectly, in connection with the manufacturing, labeling, advertising, promotion,

   offering for sale, sale, or distribution of any goods or services, are permanently

   restrained and enjoined from:

                 A. Making any misrepresentation concerning or relating to any endorser,

                 including that any such person is an expert with respect to the

                 endorsement message provided by that person; and

                 B. Representing that any purported expert has endorsed such good or

                 service unless that person has exercised their purported expertise in the


                                               11
Case 1:19-cv-03423-PAB-KMT Document 20 Filed 07/23/20 USDC Colorado Page 12 of 25




                form of an examination or testing of the good or service at least as

                extensive as experts in the relevant field would normally conduct to

                support their endorsement.

                               PROHIBITED PRICING CLAIMS

         VII. IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,

   employees, and attorneys, and all other persons in active concert or participation with

   any of them, who receive actual notice of this Order, whether acting directly or

   indirectly, in connection with the manufacturing, labeling, advertising, promotion,

   offering for sale, sale, or distribution of any Covered Product, are permanently

   restrained and enjoined from misrepresenting that paying a premium will allow a

   consumer to purchase a product with one or more ingredients not available

   to consumers who do not pay the premium.

                                  FDA-APPROVED CLAIMS

         VIII. IT IS FURTHER ORDERED that nothing in this Order prohibits

   Defendants, Defendants’ officers, agents, employees, and attorneys, or all other

   persons in active concert or participation with any of them from:

                A. For any Drug, making a representation that is approved in labeling for

                such Drug under any tentative final or final monograph promulgated by

                the Food and Drug Administration, or under any new Drug application

                approved by the Food and Drug Administration; and

                B. For any product, making a representation that is specifically

                authorized for use in labeling for such product by regulations promulgated

                                              12
Case 1:19-cv-03423-PAB-KMT Document 20 Filed 07/23/20 USDC Colorado Page 13 of 25




                 by the Food and Drug Administration pursuant to the Nutrition Labeling

                 and Education Act of 1990 or permitted under Sections 303-304 of the

                 Food and Drug Administration Modernization Act of 1997.

      PRESERVATION OF RECORDS RELATING TO COMPETENT AND RELIABLE
                    HUMAN CLINICAL TESTS OR STUDIES

          IX. IT IS FURTHER ORDERED that, with regard to any human clinical test or

   study (“test”) upon which Defendants rely to substantiate any claim covered by this

   Order, Defendants shall secure and preserve all underlying or supporting data and

   documents generally accepted by experts in the field as relevant to an assessment of

   the test, including:

                 A. All protocols and protocol amendments, reports, articles, write-ups, or

                 other accounts of the results of the test, and drafts of such documents

                 reviewed by the test sponsor or any other person not employed by the

                 research entity;

                 B. All documents referring or relating to recruitment; randomization;

                 instructions, including oral instructions, to participants; and participant

                 compliance;

                 C. Documents sufficient to identify all test participants, including any

                 participants who did not complete the test, and all communications with

                 any participants relating to the test; all raw data collected from

                 participants enrolled in the test, including any participants who did not

                 complete the test; source documents for such data; any data dictionaries;



                                                13
Case 1:19-cv-03423-PAB-KMT Document 20 Filed 07/23/20 USDC Colorado Page 14 of 25




              and any case report forms;

              D. All documents referring or relating to any statistical analysis of any

              test data, including any pretest analysis, intent-to-treat analysis, or

              between-group analysis performed on any test data; and

              E. All documents referring or relating to the sponsorship of the test,

              including all communications and contracts between any sponsor and the

              test’s researchers. Provided, however, the preceding preservation

              requirement does not apply to a reliably reported test, unless the test was

              conducted, controlled, or sponsored, in whole or in part, by: (1) any

              Defendant; (2) any Defendant’s officers, agents, representatives, or

              employees; (3) any other person or entity in active concert or participation

              with any Defendant; (4) any person or entity affiliated with or acting on

              behalf of any Defendant; (5) any supplier of any ingredient contained in

              the product at issue to any of the foregoing or to the product’s

              manufacturer; or (6) the supplier or manufacturer of such product. For

              purposes of this Section, “reliably reported test” means a report of the test

              has been published in a peer-reviewed journal, and such published report

              provides sufficient information about the test for experts in the relevant

              field to assess the reliability of the results. For any test conducted,

              controlled, or sponsored, in whole or in part, by Defendants, Defendants

              must establish and maintain reasonable procedures to protect the

              confidentiality, security, and integrity of any personal information collected


                                             14
Case 1:19-cv-03423-PAB-KMT Document 20 Filed 07/23/20 USDC Colorado Page 15 of 25




              from or about participants. These procedures must be documented in

              writing and must contain administrative, technical, and physical

              safeguards appropriate to Corporate Defendant’s size and complexity, the

              nature and scope of Defendants’ activities, and the sensitivity of the

              personal information collected from or about the participants.

                MONETARY JUDGMENT AND PARTIAL SUSPENSION

         X. IT IS FURTHER ORDERED that:

              A. Judgment in the amount of $4,177,164.00 is entered in favor of the

              Commission against Individual Defendants and Corporate Defendant,

              jointly and severally, as equitable monetary relief.

              B. Defendants are ordered to pay to the Commission $821,000.00,

              which, as Defendants stipulate, their undersigned counsel holds in

              escrow for no purpose other than payment to the Commission. Such

              payment must be made by electronic fund transfer in accordance with

              instructions previously provided by a representative of the Commission.

              Such payment must be made within 7 days of entry of this Order by

              electronic fund transfer in accordance with instructions previously

              provided by a representative of the Commission. Upon such payment, the

              remainder of the judgment is suspended, subject to the Subsections

              below.

              C. The Commission’s agreement to the suspension of part of the

              judgment is expressly premised upon the truthfulness, accuracy, and


                                            15
Case 1:19-cv-03423-PAB-KMT Document 20 Filed 07/23/20 USDC Colorado Page 16 of 25




              completeness of Defendants’ sworn financial statements and related

              documents (collectively, “financial representations”) submitted to the

              Commission, namely:

                    1. the Financial Statement of Corporate Defendant A.S.

                    Research, LLC, signed by Michael K. Ledeboer, Managing Partner,

                    on June 12, 2019, including the attachments;

                    2. the Financial Statement of Individual Defendant Michael K.

                    Ledeboer, signed on June 6, 2019, including the attachments;

                    3. the Financial Statement of Individual Defendant Stephen J.

                    Young, signed on June 6, 2019, including the attachments;

                    4. the additional documentation submitted by letter from

                    Defendants’ counsel Albert S. Watkins, LC, of Kodner Watkins, LC,

                    to Commission counsel Janet M. Evans dated July 9, 2019,

                    attaching a document entitled “ConsolidatedNet”; and

                    5. the letter from Defendants’ counsel Albert S. Watkins, LC, of

                    Kodner Watkins, LC, to Commission counsel Janet M. Evans dated

                    July 17, 2019.

              D. The suspension of the judgment will be lifted as to any Defendant if,

              upon motion by the Commission, the Court finds that Defendant failed to

              disclose any material asset, materially misstated the value of any asset,

              or made any other material misstatement or omission in the financial

              representations identified above.


                                           16
Case 1:19-cv-03423-PAB-KMT Document 20 Filed 07/23/20 USDC Colorado Page 17 of 25




                        ADDITIONAL MONETARY PROVISIONS

         XI. IT IS FURTHER ORDERED that:

              A. Defendants relinquish dominion and all legal and equitable right, title,

              and interest in all assets transferred pursuant to this Order and may not

              seek the return of any assets.

              B. The facts alleged in the Complaint will be taken as true, without

              further proof, in any subsequent civil litigation by or on behalf of the

              Commission, including in a proceeding to enforce its rights to any

              payment or monetary judgment pursuant to this Order, such as a

              nondischargeability complaint in any bankruptcy case.

              C. The facts alleged in the Complaint establish all elements necessary

              to sustain an action by the Commission pursuant to Section 523(a)(2)(A)

              of the Bankruptcy Code, 11 U.S.C. § 523(a)(2)(A), and this Order will

              have collateral estoppel effect for such purposes.

              D. Defendants acknowledge that their Taxpayer Identification Numbers

              (Social Security Numbers or Employer Identification Numbers), which

              Defendants previously submitted to the Commission, may be used for

              collecting and reporting on any delinquent amount arising out of this

              Order, in accordance with 31 U.S.C. § 7701.

              E. All money paid to the Commission pursuant to this Order may be

              deposited into a fund administered by the Commission or its designee to

              be used for equitable relief, including consumer redress and any


                                             17
Case 1:19-cv-03423-PAB-KMT Document 20 Filed 07/23/20 USDC Colorado Page 18 of 25




                 attendant expenses for the administration of any redress fund. If a

                 representative of the Commission decides that direct redress to

                 consumers is wholly or partially impracticable or money remains after

                 redress is completed, the Commission may apply any remaining money

                 for such other equitable relief (including consumer information remedies)

                 as it determines to be reasonably related to Defendants’ practices alleged

                 in the Complaint. Any money not used for such equitable relief is to be

                 deposited to the U.S. Treasury as disgorgement. Defendants have no

                 right to challenge any actions the Commission or its representatives may

                 take pursuant to this Subsection.

                                  CUSTOMER INFORMATION

          XII. IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents,

   employees, and attorneys, and all other persons in active concert or participation with

   any of them, who receive actual notice of this Order, are permanently restrained and

   enjoined from directly or indirectly:

                 A. Failing to provide sufficient customer information to enable the

                 Commission to efficiently administer consumer redress. If a

                 representative of the Commission requests in writing any information

                 related to redress, Defendants must provide it, in the form prescribed by

                 the Commission, within 14 days.

                 B. Disclosing, using, or benefitting from customer information, including

                 the name, address, telephone number, email address, social security


                                              18
Case 1:19-cv-03423-PAB-KMT Document 20 Filed 07/23/20 USDC Colorado Page 19 of 25




                 number, other identifying information, or any data that enables access to

                 a customer’s account (including a credit card, bank account, or other

                 financial account), that any Defendant obtained prior to entry of this Order

                 in connection with the sale of Synovia; and

                 C. Failing to destroy such customer information in all forms in their

                 possession, custody, or control within 30 days after receipt of written

                 direction to do so from a representative of the Commission. Provided,

                 however, that customer information need not be disposed of, and may be

                 disclosed, to the extent requested by a government agency or required by

                 law, regulation, or court order.

                               ORDER ACKNOWLEDGMENTS

          XIII. IT IS FURTHER ORDERED that Defendants obtain acknowledgments of

   receipt of this Order:

                 A. Each Defendant, within 7 days of entry of this Order, must submit to

                 the Commission an acknowledgment of receipt of this Order sworn under

                 penalty of perjury.

                 B. For 5 years after entry of this Order, each Individual Defendant for

                 any business that such Defendant, individually or collectively with any

                 other Defendants, is the majority owner or controls directly or indirectly,

                 and the Corporate Defendant, must deliver a copy of this Order to: (1) all

                 principals, officers, directors, and LLC managers and members; (2) all

                 employees having managerial responsibilities for conduct related to the


                                               19
Case 1:19-cv-03423-PAB-KMT Document 20 Filed 07/23/20 USDC Colorado Page 20 of 25




               subject matter of the Order, and all agents and representatives who

               participate in conduct related to the subject matter of the Order; and (3)

               any business entity resulting from any change in structure as set forth in

               the Section titled Compliance Reporting. Delivery must occur within 7

               days of entry of this Order for current personnel. For all others, delivery

               must occur before they assume their responsibilities.

               C. From each individual or entity to which a Defendant delivered a copy

               of this Order, that Defendant must obtain, within 30 days, a signed and

               dated acknowledgment of receipt of this Order.

                               COMPLIANCE REPORTING

         XIV. IT IS FURTHER ORDERED that Defendants make timely submissions to

   the Commission:

               A. Sixty days after entry of this Order, each Defendant must submit a

               compliance report, sworn under penalty of perjury:

                      1. Each Defendant must: (a) identify the primary physical, postal,

                      and email address and telephone number, as designated points of

                      contact, which representatives of the Commission may use to

                      communicate with Defendant; (b) identify all of that Defendant’s

                      businesses by all of their names, telephone numbers, and physical,

                      postal, email, and Internet addresses; (c) describe the activities of

                      each business, including the goods and services offered, the

                      means of advertising, marketing, and sales, and the involvement of


                                             20
Case 1:19-cv-03423-PAB-KMT Document 20 Filed 07/23/20 USDC Colorado Page 21 of 25




                    any other Defendant (which Individual Defendants must describe if

                    they know or should know due to their own involvement); (d)

                    describe in detail whether and how that Defendant is in compliance

                    with each Section of this Order; and (e) provide a copy of each

                    Order Acknowledgment obtained pursuant to this Order, unless

                    previously submitted to the Commission.

                    2. Additionally, each Individual Defendant must: (a) identify all

                    telephone numbers and all physical, postal, email and Internet

                    addresses, including all residences; (b) identify all business

                    activities, including any business for which such Defendant

                    performs services whether as an employee or otherwise and any

                    entity in which such Defendant has any ownership interest; and (c)

                    describe in detail such Defendant’s involvement in each such

                    business, including title, role, responsibilities, participation,

                    authority, control, and any ownership.

              B. For 10 years after entry of this Order, each Defendant must submit a

              compliance notice, sworn under penalty of perjury, within 14 days of any

              change in the following:

                    1. Each Defendant must report any change in: (a) any designated

                    point of contact; or (b) the structure of any Corporate Defendant or

                    any entity that Defendant has any ownership interest in or controls

                    directly or indirectly that may affect compliance obligations arising


                                            21
Case 1:19-cv-03423-PAB-KMT Document 20 Filed 07/23/20 USDC Colorado Page 22 of 25




                     under this Order, including: creation, merger, sale, or dissolution of

                     the entity or any subsidiary, parent, or affiliate that engages in any

                     acts or practices subject to this Order.

                     2. Additionally, each Individual Defendant must report any change

                     in: (a) name, including aliases or fictitious name, or residence

                     address; or (b) title or role in any business activity, including any

                     business for which such Defendant performs services whether as

                     an employee or otherwise and any entity in which such Defendant

                     has any ownership interest, and identify the name, physical

                     address, and any Internet address of the business or entity.

              C. Each Defendant must submit to the Commission notice of the filing of

              any bankruptcy petition, insolvency proceeding, or similar proceeding by

              or against such Defendant within 14 days of its filing.

              D. Any submission to the Commission required by this Order to be sworn

              under penalty of perjury must be true and accurate and comply with 28

              U.S.C. § 1746, such as by concluding: “I declare under penalty of perjury

              under the laws of the United States of America that the foregoing is true

              and correct. Executed on: _____” and supplying the date, signatory’s full

              name, title (if applicable), and signature.

              E. Unless otherwise directed by a Commission representative in writing,

              all submissions to the Commission pursuant to this Order must be

              emailed to DEbrief@ftc.gov or sent by overnight courier (not the U.S.


                                             22
Case 1:19-cv-03423-PAB-KMT Document 20 Filed 07/23/20 USDC Colorado Page 23 of 25




                 Postal Service) to: Associate Director for Enforcement, Bureau of

                 Consumer Protection, Federal Trade Commission, 600 Pennsylvania

                 Avenue NW, Washington, DC 20580. The subject line must begin: FTC

                 v. A.S. Research, LLC.

                                      RECORDKEEPING

          XV. IT IS FURTHER ORDERED that Defendants must create certain records

   for 10 years after entry of the Order, and retain each such record for 5 years.

   Specifically, Corporate Defendant, in connection with the sale of any goods or services,

   and each Individual Defendant for any business that such Defendant, individually or

   collectively with any other Defendants, is a majority owner or controls directly or

   indirectly, must create and retain the following records:

                 A. Accounting records showing the revenues from all goods or services

                 sold;

                 B. Personnel records showing, for each person providing services,

                 whether as an employee or otherwise, that person’s: name; addresses;

                 telephone numbers; job title or position; dates of service; and (if

                 applicable) the reason for termination;

                 C. Records of all consumer complaints concerning the subject matter of

                 the order and all refund requests, whether received directly or indirectly,

                 such as through a third party, and any response;

                 D. All records necessary to demonstrate full compliance with each

                 provision of this Order, including all submissions to the Commission; and


                                               23
Case 1:19-cv-03423-PAB-KMT Document 20 Filed 07/23/20 USDC Colorado Page 24 of 25




                E. A copy of each unique advertisement or other marketing material.

                                COMPLIANCE MONITORING

         XVI. IT IS FURTHER ORDERED that, for the purpose of monitoring

   Defendants’ compliance with this Order:

                A. Within 14 days of receipt of a written request from a representative of

                the Commission, each Defendant must: submit additional compliance

                reports or other requested information, which must be sworn under

                penalty of perjury; appear for depositions; and produce documents for

                inspection and copying. The Commission is also authorized to obtain

                discovery, without further leave of court, using any of the procedures

                prescribed by Federal Rules of Civil Procedure 29, 30 (including

                telephonic depositions), 31, 33, 34, 36, 45, and 69.

                B. For matters concerning this Order, the Commission is authorized to

                communicate directly with each Defendant. Defendant must permit

                representatives of the Commission to interview any employee or other

                person affiliated with any Defendant who has agreed to such an interview.

                The person interviewed may have counsel present.

                C. The Commission may use all other lawful means, including posing,

                through its representatives as consumers, suppliers, or other individuals

                or entities, to Defendants or any individual or entity affiliated with

                Defendants, without the necessity of identification or prior notice. Nothing

                in this Order limits the Commission’s lawful use of compulsory process,



                                               24
Case 1:19-cv-03423-PAB-KMT Document 20 Filed 07/23/20 USDC Colorado Page 25 of 25




                pursuant to Sections 9 and 20 of the FTC Act, 15 U.S.C. §§ 49, 57b-1.

                D. Upon written request from a representative of the Commission, any

                consumer reporting agency must furnish consumer reports concerning

                Individual Defendants, pursuant to Section 604(1) of the Fair Credit

                Reporting Act, 15 U.S.C. § 1681b(a)(1).

                              RETENTION OF JURISDICTION

         XVII. IT IS FURTHER ORDERED that this Court retains jurisdiction of this

   matter for purposes of construction, modification, and enforcement of this Order.



         DATED July 23, 2020.

                                           BY THE COURT:


                                           ____________________________
                                           PHILIP A. BRIMMER
                                           Chief United States District Judge




                                              25
